

a2020corporateexecuti_image1.gif [a2020corporateexecuti_image1.gif]
TELEPHONE AND DATA SYSTEMS, INC. (TDS)
2020 OFFICER BONUS PROGRAM
    
This bonus program covers all TDS officers other than the President and CEO of
TDS. Payments under this program to the TDS Telecom President and CEO and
EVP/SVP officers of TDS Corporate require specific approval of the TDS
Compensation Committee. Bonuses for other officers covered by this program
require the approval of the President and CEO of TDS. This program does not
apply to any officer of a TDS subsidiary other than the President and CEO of TDS
Telecom.


•
TDS EXECUTIVE OFFICER PARTICIPANTS:

▪
EVP, SVP and VP officers of TDS Corporate

▪
The TDS Telecom President and CEO will have the same company and individual
performance weightings as the TDS executive officers. However, this officer’s
company performance bonus opportunity will be based on TDS Telecom’s approved
2020 Bonus Plan, which will be aligned with the metrics in this program but may
contain additional performance measures.

•
PERFORMANCE MEASURES AND WEIGHTINGS:

PERFORMANCE MEASURES
Component Weighting
Overall Plan Weighting
Company Performance
80%
Consolidated Operating Revenue
50%
40%
Consolidated Adjusted Earnings before Interest, Taxes, Depreciation,
Amortization and Accretion
40%
32%
Consolidated Capital Expenditures
10%
8%
Individual Performance
20%



•
COMPANY PERFORMANCE COMPONENT – WEIGHTING 80%:

Actual performance will be assessed against the targeted performance for each
performance measure. The performance measures are defined below:


•
Consolidated Operating Revenue: Revenue generation is the primary driver to
long-term growth in profitability and returns. It is also an indicator of the
success of past investments. Consolidated Operating Revenue will align with the
externally reported metric.

•
Consolidated Adjusted Earnings Before Interest, Taxes, Depreciation,
Amortization and Accretion (EBITDA): Adjusted EBITDA is a direct measure of the
cash generated from the operations of the TDS businesses in a given year and the
overall profitability of the company. The calculation of Adjusted EBITDA will
align with the methodology used for external reporting purposes, which is
currently defined as net income adjusted for income taxes, depreciation,
amortization and accretion, loss on impairment of assets, gain or loss on sale
of business and other exit costs, gain or loss on sale of licenses and
exchanges, gain or loss on investment, gain or loss on asset disposals and
interest expense.

•
Consolidated Capital Expenditures: The Capital Expenditure metric measures the
enterprise’s management of its investments in property, plant and equipment and
investment in future growth opportunities. Consolidated Capital Expenditures
will align with the externally reported metric.



1



--------------------------------------------------------------------------------




▪
Adjustments to Company Performance Component Calculations:

•
Acquisitions/Divestitures: Results associated with acquisitions and/or
divestitures will be evaluated on a case-by-case basis to determine whether
adjustments to target or actual results are warranted.

•
Other Adjustments: Any adjustments to the target or actual bonus calculations
will be presented to the Compensation Committee for review and approval.
Adjustment recommendations will be limited to material accounting adjustments or
major business decisions that, without their adjustment, would cause the
calculated bonus results to differ materially from the unadjusted calculation
and therefore not reflect the true performance delivered in the year. Bonus
expense will be included in the Adjusted EBITDA metrics.

▪
Bonus Ranges: The bonus ranges were set to reinforce the Company’s pay for
performance culture. The minimum performance level for a performance measure
needs to be achieved before any bonus for that performance measure is earned.
The ranges result in substantial reductions in bonuses when targets are not
achieved, and greater rewards for above target performance.

•
Company Performance Measures:

PERFORMANCE MEASURE
MINIMUM
MAXIMUM
Consolidated Operating Revenue
90%
110%
Consolidated Adjusted EBITDA
85%
115%
Consolidated Capital Expenditures
105%
90%



•
Bonus Payouts As A Percent of Target At Minimum And Maximum Performance Levels:

PERFORMANCE MEASURE
MINIMUM
TARGET
MAXIMUM
Consolidated Operating Revenue
50%
100%
200%
Consolidated Adjusted EBITDA
50%
100%
200%
Consolidated Capital Expenditures
50%
100%
150%



Bonus payouts between the minimum and target and between target and maximum
performance level for each performance measure will be computed by
interpolation.


Any bonus for performance below the minimum percentage for a performance measure
will be at the discretion of the Compensation Committee.


▪
The Performance Targets: They will be set by the Compensation Committee each
year based on the plans and objectives of the business.

•
INDIVIDUAL PERFORMANCE COMPONENT: WEIGHTING 20%

EVP/SVP and TDS Telecom President and CEO Component Weighting:
•Key Objectives:          50%
•Overall Performance:     50%
100%


▪
Key Objectives:

With regard to this bonus opportunity, the TDS President and CEO will, with
input from the executive officer, assign the executive officer 2 to 5 or so
major initiatives to be carried out during the year, and decide how each will be
weighted.


2



--------------------------------------------------------------------------------




With the approval of the TDS President and CEO, an executive officer’s
objectives and weightings may be revised during the performance year if
important new initiatives arise or circumstances with respect to an objective
have materially changed. Performance on each selected objective will be based on
the TDS President and CEO’s assessment of the results the executive/the
executive’s team achieved in meeting the assigned objectives.


▪
Overall Performance:

Each officer’s overall performance for the year will be assessed by the TDS
President and CEO based on his/her effectiveness/success with regard to:


•
Carrying out his/her ongoing responsibilities and significant initiatives during
the performance year (other than his/her above discussed key objectives).

•
Recommending/making decisions; taking actions; and providing support, assistance
and counsel to the business units.

•
Providing support, assistance and counsel to corporate senior leaders and
management.

In making these assessments, the TDS President and CEO will take into
consideration:


•
His/her evaluation of the officer’s performance in the above areas.

•
The annual written performance feedback he/she receives on the executive officer
from his/her peers.

•
The every-other-year written performance input he receives from the executive
officer’s direct reports and other key associates.

•
The executive officer’s report on his/her activities/accomplishments for the
performance year.

•
Such other creditable input as he/she may receive during the year about an
officer’s performance.

VP Officer Level of Performance and Percent Payout of Target:
INDIVIDUAL PERFORMANCE
% PAYOUT OF
TARGET
Far Exceeded Expectations: Performance greatly exceeded that which was planned
and expected.
140% - 160%
Significantly Exceeded Expectations: Performance significantly exceeded that
which was planned and expected.
115% - 135%
Successfully Met Expectations:  Performance was close to that which was planned
and expected.
90% - 110%
Partially Met Expectations: Performance was sufficient to merit a partial bonus.
65% - 85%
Did Not Meet Expectations: Performance was not sufficient to merit a bonus.
0%



3



--------------------------------------------------------------------------------




•
DETERMINATION OF BONUS AWARDS:

Once the Company performance bonus percentage is known, the TDS President and
CEO will recommend to the Compensation Committee for each participating
executive officer:


•
His/her company performance bonus. This will be the amount calculated in
accordance with the terms of this program (unless the TDS President and CEO
feels that there is a compelling rationale to recommend an adjustment to this
amount, which he would provide to the Committee).

•
His/her recommended individual performance bonus, and his/her total recommended
bonus.

The Compensation Committee will review these proposed bonus awards and either
approve them as submitted or revise some or all of them, as they deem
appropriate. Once the Committee and TDS President and CEO finalize the officers’
bonus awards, they may be paid.


Approved bonus awards shall be paid during the period commencing on the January
1st immediately following the performance year and ending on March 15th
immediately following the performance year. Notwithstanding the foregoing, in
the event that payment by such March 15th is administratively impracticable and
such impracticability was unforeseeable, payment will be made as soon as
administratively practicable after such March 15th, but in no event later than
December 31st following the performance year. Payment will be made in the form
of a lump sum.


New Executives: New or transferred executives named during the calendar year
will be pro-rated based on the number of months employed by the Company.
Retirement/Death: Payout will occur for employees who meet the eligibility
requirements and who retire or die before the actual payout date. The
calculation will be a function of their bonus target, pro-rated based on the
months during the calendar year and their previous performance. A separation is
considered a retirement if the employee has a voluntary separation and meets the
requirements to qualify for retiree pension and/or medical benefits.
Notwithstanding any provision of this bonus program to the contrary, a
participating officer does not have a legally binding right to a bonus unless
and until the bonus amount, if any, is paid and no bonus shall be paid unless
the officer remains employed through the actual bonus payout date unless
otherwise approved at the discretion of the Compensation Committee or President
and CEO of TDS, as applicable.


•
REVISIONS TO THE OFFICER BONUS PROGRAM:

The TDS Officer Bonus Program may be revised or discontinued at any time and for
any reason. If and when either the Compensation Committee and/or management
determines that the TDS Officer Bonus Program should be revised, the parties
will discuss the proposed change(s) and the rationale for them, following which
the Committee will determine what, if any, changes will be made.


•
BONUS CLAWBACK:

Any bonus paid pursuant to this program is subject to recovery by TDS or any
other action pursuant to any clawback or recoupment policy which TDS may adopt
from time to time, including without limitation any such policy which TDS may be
required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.


4

